DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 05/31/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claims 41, 48 and 56 are amended to add (see, emphasis) "configuring a flexible uplink-to-downlink cross-link specific resource for characteristics of a combination of different interfering uplink signal types", the scope of which has been changed by the newly amended features. 
In addition, it is noted that the limitation "configuring a flexible uplink-to-downlink cross-link specific resource for characteristics of a combination of different interfering uplink signal types" would raise new matter issues. 
Although portions of the specification cited by the applicant describe, “In one embodiment, a UL-to-DL cross-link interference-specific channel state information interference measurement (CSI-IM) configuration may be defined for antenna panel-wise interference measurements performed at a UE. Using higher layer signaling for UE, a network may configure a flexible UL-to-DL cross-link specific resource configuration according to the characteristics of one or more interfering UL signal types, including reference signals like SRS, DMRS, phase tracking reference signal (PTRS), and/or other reference signals. One or more cross-link interference measurement resources may be defined to be flexibly configurable in frequency and/or time, according to one or more interfering UL signal types”, the above-cited portion of the specification merely describes the characteristics of one or more interfering UL signal types, but nowhere does the specification including the above-cited portions describe on the feature such as the characteristics of the uplink signal types are associated with a combination of the uplink signal types. 
Even assuming, arguendo, that the above-amended feature does not raise the new matter issues, it raises the new issue which requires further search and/or consideration because of the changed scope. Thus, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and thus the claims will NOT be entered.

With regard to the claim objections, Applicant’s arguments filed 05/31/2022 have been fully considered in view of the amendments and are persuasive. However, the amendments will NOT be entered.

With regard to the 103 rejections, Applicant’s arguments filed 05/31/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relevant to the above-presented claimed features.
Bhattad et al (US Publication No. 2019/0274155) [¶0082] (see, US Provisional 
Application No. 62/638,709; ¶0081).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469